DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claim 12) in the reply filed on 04/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 12 has been amended. Claims 1-11 and 13-18 have been newly canceled and claims 19-27 have been newly added.
Since the newly added claims are dependent upon claim 12 and thus drawn to the elected invention they have been included in examination.
The Restriction Requirement is made Final.

Claims 12 and 19-27 are currently pending and have been examined on their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/838,428 and PCT/IL2014/050568 , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These prior-filed applications do not disclose the limitations of extruding through an aperture as cited in the current claims. Therefore the claims are not entitled to filing date of the prior filed applications. 
Claims 12 and 19-27 do have support in prior filed applications No. 14/581,540 and 15/702,834 and therefore the claims will be examined with the filing date of 12/23/2014.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the claim recites “wherein said aperture is between 0.1-0.7 mm”. Since Applicant has not defined the shape of the aperture it is unclear and therefore indefinite as to which dimension the size range is referring to.
For purposes of examination, the claim will be interpreted as referring to the diameter of the aperture.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 19-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2011/0143429-from IDS filed 12/18/2019) in view of Crapo et al (Biomaterials 2011-from IDS filed 12/18/2019) and Machluf et al (WO 2014/037942-from IDS filed 12/18/2019).
Regarding claims 12 and 27, Chun et al teach tissue engineered blood vessels that include a biocompatible, biodegradable scaffold (page 3 para 40) that may be comprised of natural biodegradable polymers such as an acellular omentum matrix (decellularized)(page 3 para 41). These scaffolds may be formed from extrusion to generate a 3D structure (page 4 para 49, para 54). The fiber diameter is preferably 25 nm to 10 µm (page 4 para 48) which overlaps with the claimed range of at least 1 µm and thus renders obvious a mean fiber diameter of about 1 µm to 10 µm through routine optimization and experimentation. A porosity of about 50% to 95% is disclosed as preferred for the scaffold as well (page 5 para 57).
While Chun indicate that the omentum is acellular, they do not specifically disclose wherein the acellular omentum has less than 50ng DNA per mg dry omentum.
Crapo et al teach methods for decellularization of tissue and organs (Title and abstract). The minimal criteria required to satisfy the intent of decellularization includes acquiring less than 50 ng dsDNA per mg ECM dry weight (page 3240, column 2 section 6). 
Therefore one of ordinary skill in the art would have been motivated to construct the decellularized omental scaffold of Chun et al with less than 50 ng DNA per mg of dry omentum because Crapo et al teach that this is desired for decellularization protocols. One of ordinary skill in the art would have had a reasonable expectation of success because Chun and Crapo are both drawn to the use of decellularized matrices for use as cell scaffolds.
While Chun indicate that their scaffold may be formed by extrusion, they do not specifically disclose extrusion through an aperture.
Machluf teach the use of decellularized extracellular matrix for encapsulating cells (Title). Machulaf disclose extrusion through an aperture as one embodiment for forming their decellularized extracellular matrix wherein a suitable aperture diameter has an inner diameter of about 10-100 gauge, e.g. about 21 gauge (page 20 lines 11-17). A diameter of 20 gauge is approximately 0.81 mm, therefore aperture diameters of greater than 20 gauge, such as 21 gauge, would be less than 0.81 mm.
One of ordinary skill in the art would have been motivated to include an aperture during the extrusion process of Chun because Machulaf indicate that an aperture allows the artisan to control the size of the matrix once extruded. One of ordinary skill in the art would have been motivated to use an aperture of 21 gauge or greater (0.7 mm or less) in the method of Chun because Machulaf suggest this size aperture diameter as suitable and beneficial for control of extruding a decellularized extracellular matrix. One of ordinary skill in the art would have had a reasonable expectation of success because Chun and Machulaf are both drawn to the use of decellularized matrices for use as cell scaffolds.
Regarding claim 19, Chun disclose wherein their decellularized omentum is solubilized decellularized omentum (pages 11-12 Example 8).
Regarding claim 20, Chun disclose wherein said composition is a liquid (pages 11-12, Example 8). This liquid is deemed to be capable of forming a gel upon heat activation as it is composed of the same components as the claimed invention (decellularized omentum that has been solubilized to liquid form) and is thus deemed to have the same capabilities baring evidence to the contrary.
Regarding claim 21, Chun disclose wherein the decellularized omentum is devoid of lipids (pages 11-12 Example 8).
Regarding claim 22, Chun do not specifically teach the use of human omentum, but include the use of human cells with their polymer matrix scaffolds. Machluf suggest that it is suitable to use autologous tissue as well as non-autologous tissue as a source for a decellularized matrix (page 9 lines 1-3). Therefore one of ordinary skill in the art would have been motivated to use a human omentum in the method of Chun because Machulaf suggest that autologous tissue is a suitable alternative to non-autologous as a source for a decellularized matrix intended for use with cells. One of ordinary skill in the art would have had a reasonable expectation of success because Chun and Machulaf are both drawn to the use of decellularized matrices for use as cell scaffolds.
Regarding claim 23, Chun disclose wherein their scaffolds include suitable bioactive agents such as collagen, laminin, elastin, fibronectin and glycosaminoglycans thus rendering them obvious additions (page 7 para 78).
Regarding claim 24, Chun include steps for decellularizing omentum prior to further use (pages 11-12 Example 8).
Regarding claim 26, Chun disclose wherein their scaffolds are combined with cells (pages 5-6, para 63).
Therefore the combined teachings of Chun et al, Crapo et al and Machluf et al render obvious Applicant’s invention as claimed.



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2011/0143429-from IDS filed 12/18/2019) in view of Crapo et al (Biomaterials 2011-from IDS filed 12/18/2019) and Machluf et al (WO 2014/037942-from IDS filed 12/18/2019) as applied to claims 12, 19-24 and 26-27 above, and further in view of Gilbert et al (Biomaterials 2006-from IDS filed 12/18/2019).
Regarding claim 25, Chun describe wherein the omentum tissue is dehydrated, exposed to fat extraction (lipid removal) and the  rehydrated with 70% ethanol prior to decellularization and extraction of cells (pages 11-12 example 8). 
Chun do not specifically include a step for exposing the omentum to a hypotonic solution prior to dehydration.
Gilbert et al teach methods for decellularization of tissues and organs (Title and abstract). Gilbert et al teach that a step for exposing tissue to a hypotonic solution can be used to lyse cells prior to decellularization of the tissue (page 3679, section 3.2.6). Gilbert et al teach that decellularization protocols generally begin with lysis of the cell membranes using physical treatments or ionic solutions followed by separation of cellular components from the ECM using enzymatic treatments solubilization of cytoplasmic and nuclear cellular components using detergents (degrading nucleic acids) and finally removal of cellular debris from the tissue. These steps can be coupled with mechanical agitation to increase their effectiveness (page 3676, section 3 Description of decellularization protocols). Gilbert et al teach that physical methods can be used to facilitate decellularization of tissues and include freezing, direct pressure, sonication and agitation (mechanical rupturing) (page 3676, section 3.1 Physical methods).
Therefore one of ordinary skill in the art would have been motivated to include a hypotonic rinse step as an initial step to the process of preparing the omentum in Chun because Gilbert et al suggest that this step is beneficial in a decellularization process.  One of ordinary skill in the art would have had a reasonable expectation of success because Gilbert et al state that a decellularization protocol generally begins with lysis of the cell membrane using ionic solutions and that the most robust and effective decellularization protocols include a combination of approaches (page 3676 column 2, section 3). One of ordinary skill in the art would have had an additional motivation and expectation of success because Machulaf also suggest the benefits of a preliminary rinse with a hypotonic solution when preparing tissue prior to decellularization (page 9 lines 14-15, lines 27-30, page 10 lines 1-3, lines 7-10).
Therefore the combined teachings of Chun et al, Crapo et al, Machulaf et al and Gilbert et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12 and 19-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/567,200 in view of Chun et al (US 2011/0143429-from IDS filed 12/18/2019) in view of Crapo et al (Biomaterials 2011-from IDS filed 12/18/2019), Machluf et al (WO 2014/037942-from IDS filed 12/18/2019) and Gilbert et al (Biomaterials 2006-from IDS filed 12/18/2019). 
The claims of the copending application are drawn to a composition comprising a plurality of particles fabricated from decellularized omentum, wherein the particles encapsulate biological cells.
While the claims of the copending application do not include steps for generating a 3D structure comprising extruding a composition through an aperture to generate the 3D structure wherein the composition comprises decellularized omentum having less than 50ng DNA per mg dry omentum, the claimed mean fiber diameter range and the claimed porosity, these elements are well known in the prior art as described above by Chun, Crapo, Machulaf and Gilbert and thus obvious additions to a method of generating a 3D structure with decellularized omentum and cells.
Therefore the combined teachings of the copending claims, Chun et al, Crapo et al, Machulaf et al and Gilbert et al render obvious the current claims.

This is a provisional nonstatutory double patenting rejection.



Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632